Name: Regulation (EEC) No 1194/69 of the Council of 26 June 1969 adding a supplementary class to the common quality standards for certain fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 296 Official Journal of the European Communities 28.6.69 Official Journal of the European Communities No L 157/1 REGULATION (EEC) No 1194/69 OF THE COUNCIL of 26 June 1969 adding a supplementary class to the common quality standards for certain fruit and vegetables products which although excluded from higher classes nevertheless fulfil quality criteria which can satisfy consumer requirements and are of value to the producer ; HAS ADOPTED THIS REGULATION: Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 158/66/EEC1 of 25 October 1966 on applying the common quality standards to fruit and vegetables marketed within the Community, as last amended by Regulation (EEC) No 967/68 ,2 and in particular Article 2 thereof ; Having regard to the proposal from the Commission ; Whereas application of the common quality standards already in force in trade between Member States to certain fruit and vegetables marketed within the Community would prevent part of the output from being marketed ; whereas, therefore, these standards should be supplemented by the addition of a further quality class, to permit, for the period laid down in the third subparagraph of Article 2 ( 1 ) of Regulation No 158/66/EEC, the marketing of The common quality standards for lettuce, curled-leaved endives and broad-leaved (Batavian) endives, onions, witloof chicory, cherries , strawberries, asparagus and cucumbers shall be supplemented by the addition of a further quality class described as 'Class III'. Class III is defined for each of the aforementioned products in the Annexes to this Regulation . Article 2 This Regulation shall enter into force on 1 July 1969 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 26 June 1969 . For the Council The President G. THORN 1 OJ No 192 , 27.10.1966, p. 3282/66. 2 OJ No L 166, 17.7.1968, p. 1 . Official Journal of the European Communities 297 ANNEX 1 Class III lettuce, curled-leaved endives and broad-leaved (Batavian) endives This class shall include produce of marketable quality which cannot be included in a higher class, but which satisfies the following requirements : QUALITY REQUIREMENTS Salads in Class III must meet the requirements laid down in the common quality standards for 'Class T. However, the leaves of salads in this class may have on them traces of soil , vegetable mould or sand, provided that their appearance is not seriously impaired . SIZING A. Mirimum weight Open air lettuces or lettuces grown under glass must weigh at least 8 kilogrammes per 100 units or 80 grammes each. Open air curled-leaved endives and broad-leaved (Batavian) endives or those grown under glass must weigh at least 10 kilogrammes per 100 units or 100 grammes each. B. Uniformity li ) Lettuces In each package the difference between the lightest and heaviest units must not exceed :  40 grammes for lettuces weighing under 20 kilogrammes per 100 units (200 grammes per unit),  100 grammes for lettuces weighing over 20 kilogrammes per 100 units (200 grammes per unit). ( ii ) Curled-leaved, and broad-leaved (Batavian) endives In each package the difference between the tightest and heaviest units must not exceed :  150 grammes for open air curled-leaved and broad-leaved (Batavian ) endives,  100 grammes for curled-leaved and broad-leaved (Batavian ) endives grown under glass . TOLERANCES Each package may contain at most :  10% by weight or number of products not satisfying the requirements of the class including the .-ninimum requirements for such products, without prejudice to the provisions dealing with traces of soil present. However such products must be of marketable quality and suitable for consumption ;  10% by weight or number of products which do not comply with the rules fixed for sizing. PACKAGING AND PRESENTATION A. Uniformity Each package must contain only salads of the same variety and size . Deceptive display is not permitted, i.e. the visible part must correspond to the average contents . B. PacLiging The previsions of Title V B of the common quality standards shall apply to Class III salads . MARKING The provisions of Title VI of the common quality standards shall apply to Class III salads . 298 Official Journal of the European Communities ANNEX 11 Class III  Onions This class shall include produce of marketable quality which cannot be included in a higher class, but which satisfies the following requirements : QUALITY REQUIREMENTS Onions in Class III must satisfy the requirements laid down in the common quality standards for Class II . However they may have their root tufts and have:  slight traces of soil,  early signs of germination (not more than 20% by number or weight of a given batch),  bruising unlikely to impair keeping qualities . SIZING The minimum diameter of Class III onions is fixed at 10 mm with a maximum variation of 25 millimetres between bulbs in any one batch. TOLERANCES Each package may contain at most :  10% by weight or number of onions not satisfying the requirements of the class including the minimum requirements for such products . However, such products must be of marketable quality and suitable for consumption ;  10% by weight or number of onions which do not comply with the rules fixed for sizing. PACKAGING AND PRESENTATION A. Uniformity Each package or presentation unit must contain only onions of the same commercial type. Deceptive display is not permitted , i.e. the visible part must correspond to the average contents . B. Packaging The provisions of Title V B of the common quality standards shall apply to Class III onions. MARKING The provisions of Title VI of the common quality standards shall apply to Class III onions . ANNEX 111 Class III  Witloof chicory This class shall include produce of marketable quality which cannot be included in a higher class, but which satisfies the following requirements : QUALITY REQUIREMENTS The chicory in Class III must meet the minimum requirements referred to in Title II B of the common quality standards . They may be irregular in shape and have :  a slight light green colouring on the upper part,  the tips slightly open,  the beginnings of the formation of a central stem. Official Journal of the European Communities 299 SIZING The diameter of the chicory in Class III may not be less than 2-5 centimetres . The length of the chicory in this class must be between 9 and 24 centimetres . In any package, the maximum variation in length between the chicory is limited to 10 centi ­ metres . TOLERANCES Each package may contain at most :  15 °o by weight or number of chicory not satisfying the requirements of the class including the minimum requirements for such products . However, such products must be of marketable quality and suitable for consumption ;  10% by weight or number of chicory which do not comply with the rules fixed for sizing. PACKAGING AND PRESENTATION A. Uniformity Each package must contain only chicory of the same size. Deceptive display is not permitted, i.e. the visible part must correspond to the average contents . B. ?accusing The provisions of Title V B of the common quality standards shall apply to chicory in Class III with the exception of those laid down in the second and third subparagraphs for which the following text shall be substituted : 'Fo.- dispatch , the chicory must be packed in packages of a weight equal to or exceeding 7 kilogrammes . The chicory must be arranged horizontally in layers one above another, and evenly in each layer.' MARKING The provisions of Title VI of the common quality standards shall apply to chicory in Class III . ANNEX IV Class III  Cherries This class shall include produce of marketable quality which cannot be included in a higher class, but which satisfy the following requirements : QUALITY REQUIREMENTS Fruit in Class III must satisfy the requirements laid down in the common quality standards for 'Class I '. However, they may have slight healed-over cuts , defects in shape, development and colouring on condition that the fruit retains the characteristics of the variety. In addition , fruit of the sour varieties with their stalk removed are included in this class, on condition that they have not undergone any damage. Such fruit should be packed separately. SIZING The m nimum diameter of the cherries in Class III shall be fixed at 15 millimetres . TOLERANCES Each package may contain at most :  15% by number or weight of fruit not satisfying the requirements of the class including the minimum requirements for such products , Le., respectively a maximum of 4% of overripe or worm-eaten fruit and 10% of split fruit. However, such products must be of marketable quality and be suitable for consumption ; 300 Official Journal of the European Communities  10% by number or weight of fruit with their stalk, in cases where fruit of the sour variety are presented with their stalks removed and packed separately ;  15% by number or weight of fruit which do not comply with the rules fixed for sizing. PACKAGING AND PRESENTATION A. Uniformity Each package must contain only fruit of the same type or variety . Deceptive display is not permitted, i.e. the visible part must correspond to the average contents . B. Packaging The provisions of Title V B of the common quality standards shall apply to fruit in Class III . MARKING The provisions of Title VI of the common quality standards shall apply to fruit in Class III . However, with regard to the sour varieties presented without stalks, the package should be marked 'sour variety' or any equivalent reference. ANNEX V Class III  Strawberries This class shall include produce of marketable quality which cannot be included in a higher class , but which satisfies the following requirements : QUALITY REQUIREMENTS Fruit in Class III must satisfy the minimum requirements referred to in Title II B of the common quality standards. They may have:  defects in shape, or development, on condition that the fruit retains the characteristics of the variety,  slight bruising,  whitish or greenish patches caused by a ripening defect. They may, in addition , have slight traces of soil, on condition that their appearance is not too much affected by this . In addition, fruit with the calyx missing is permitted in this class, on condition that it has not undergone any damage thereby. Such fruit should be packed separately . SIZING The minimum diameter of strawberries in Class III shall be fixed at 15 millimetres, except for wild strawberries for which no minimum size is required . TOLERANCES Each package may contain at most :  10% by number or weight of fruit not satisfying the requirements of the class including the rules fixed for sizing such products . However, such products must be of marketable quality and be suitable for consumption . In no circumstances may more than 2% of spoilt fruit be present;  10% by number or weight of fruit :  with the calyx missing in respect of fruit presented with their stalks and calyx,  with their calyx in respect of fruit presented without stalks or calyx ;  10% by number or weight of fruit which is smaller than the minimum size laid down. Official Journal of the European Communities 301 PACKAGING AND PRESENTATION A. Un'formity Each package must contain only fruit of the same origin . Deceptive display is not permitted . ;.e . the visible part must correspond to the average contents . B. Packaging The p -ovisions of Title V B of the common quality standards shall apply to fruit in Class III . MARKING The provisions of Title VI of the common quality standards shall apply to fruit in Class III . However, with regard to commercial requirements, each package may be marked only with an indication of the class . ANNEX VI Class III  Asparagus This class shall include produce of marketable quality which cannot be included in a higher class , but which satisfies the following requirements : QUALITY REQUIREMENTS Asparcgus in Class III must satisfy the requirements laid down in the common quality standards for Class II . However the tips may be slightly open and the tips of white asparagus may have a slight colouring, including pale green . In addition , the cut at the base of the shoot may be oblique. SIZING The provisions laid down for Class II in Title III of the common quality standards shall apply to asparagus in Class III . TOLERANCES Each package may contain at most :  15% by weight or number of shoots not satisfying the requirements of the class including the minimum requirements for such products . However such products must be of marketable quslity and be suitable for consumption ;  10% bv weight or number of shoots which do not comply with the rules fixed for sizing . PACKAGING AND PRESENTATION A. Uniformity In each, of the colour groups, a maximum of 10% of shoots of another colour is permitted . Deceptive display is not permitted, i.e. the visible part must correspond to the average contents . B. Packaging The provisions laid down in Title V B of the common quality standards shall apply to asparagus in Class III . MARKING The provisions laid down in Title VI of the common quality standards shall apply to asparagus in Class III . 302 Official Journal of the European Communities ANNEX VII Class Ã Ã  Cucumbers This class shall include produce of marketable quality which cannot be included in a higher class , but which satisfies the following requirements : QUALITY REQUIREMENTS Cucumbers in Class III must satisfy the requirements laid down in the common quality standards for Class II . However, crooked cucumbers may have all the defects permissible in respect of straight and slightly crooked cucumbers in Class II . SIZING The provisions laid down in Title III of the common quality standards shall apply to cucumbers in Class III , excluding those laid down in point ( i) for which the following text shall be sub ­ stituted : 'The minimum weight for outdoor cucumbers is 150 grammes . The minimum weight for forced glasshouse or frame cucumbers is 150 grammes between 1 October and 31 May and 250 grammes between 1 June and 30 September.' TOLERANCES Each package or, in the case of a bulk consignment, transport container or section thereof may contain at most :  10% by number or weight of units not satisfying the requirements of the class including the minimum requirements for such products . However, such products must be of marketable quality and suitable for consumption . A maximum of 4% by number or weight of the units may have a small bitter-tasting tip ;  10% by number or weight of units which do not comply with the rules fixed for sizing. PACKAGING AND PRESENTATION A. Uniformity Each package or in the case of a bulk consignment, each transport container or section thereof must contain only cucumbers of the same variety. Deceptive display is not permitted, i.e. the visible part must correspond to the average composition of the goods. B. Packaging The provisions laid down in Title V B of the common quality standards shall apply to cucumbers in Class III . MARKING The provisions laid down in Title VI of the common quality standards shall apply to cucumbers in Class III. The special provisions laid down for Class II in paragraphs 1 D and 2 shall also apply to Class III .